Shaw C. J.
delivered the opinion of the Court. One of the most difficult questions presented for the decision of a court of law, is, what shall be deemed a reasonable time, within which to demand payment of the maker of a note payable on demand, in order to charge the indorser. It depends upon so many circumstances to determine what is a reasonable time in a particular case, that one decision goes but little way in estab*269hshing a precedent for another. In the present case, however, the Court have no hesitation in stating it as their opinion, that a demand within seven days of the date of the note, was within a reasonable time to charge the indorser. [See St. 1839, c. 121, allowing sixty days.]
Another objection is, that the writ was actually filled up and delivered to an officer, before the notice was given to the indorser, and so that at the time of the commencement of the action, the plaintiff’s right of action had not accrued. But we think that this objection cannot prevail. It appears by the proof, that the writ was filled up provisionally, and given to the officer with instructions not to serve it until after giving notice to the indorser, and in case he should pay the note, then not to make service of the writ at all. When a writ is made provisionally and delivered to an officer with instructions that it is not tc be used until after a certain time, or the happening of a certain event, the action cannot be considered as commenced, until the arrival of the time, or the happening of the event. Such was the rule established in Badger v. Phinney, 15 Mass. R. 359, and it has been acted upon since ; and we can perceive no violation of principle, or danger of inconvenience to arise i’rom such a rule.
Demand being made on the makers at Fall River, notice to the indorser at the distance of twenty-four miles, on the succeeding day, was within due time.
An exception was taken at the trial, but not relied on at the argument, that the demand of payment was not made by the holder personally. I am not sure that I understand the ground of this exception. If it was intended, that the demand was not made and the notice given, by a person duly authorized, it is answered by the proof, that the witness was expressly authorized by parol to make the demand and to receive payment, and he presented the note and had it ready to surrender, either to the promiser or to the indorser upon payment. Such authority was amply sufficient, and payment to the witness would have been a good discharge.

Defendant defaulted.